The opinion of the court was delivered by
THOMPSON, J.
The plaintiff seeks to recover the amount of a policy of insurance on the life of Andrew J. Gamble, under which she as his widow is the beneficiary.
■ Among other conditions in the policy is the following: “ The liability of said company shall not be deemed to cover the risk of death by suicide; but in the event of the life insured dying by his own hand or act, whether sane or insane, said company shall be held only, upon the surrender of this policy, accompanied with proofs of death, as herewithin provided, to return to the said assured the sum of the net premiums previously received, without interest.”
The policy of insurance declared on was put in evidence by the plaintiff. She also introduced evidence of the death of the insured, the payment of the premiums that had become due on the policy according to its t'erms, at the time of his death, and of the furnishing the defendant with satisfactory proof of his death.
The plaintiff testified in substance that the insured died sometime during the night of Aug. 10,1888, and that she learned of his death about six o’clock the following morning ; that about three weeks before his death they had a little girl about' a year old die to whom he was very much attached, and that her death so affected him that he became low spirited, melancholy, and *227unable to sleep or rest nights, to such an extent that it affected his health and caused him to keep his room; that on the night of Aug. 10, 1888, he retired to his bed with his wife, the witness, as usual, and got up at half past eleven in the evening and went out, stating as he went out the purpose for which he was going, “ and that he would be right back again ;” that the witness being tired, fell asleep and did not awake until morning, and that she never saw him again alive. The reporter’s certified transcript of the case shows that the counsel for the plaintiff admitted on trial that a coroner’s inquest was had respecting the death of the insured, and that certain findings were made in respect thereto by the coroner’s jury. It also appeared that a certified copy of the findings of the coroner’s jury was furnished the defendant by the plaintiff with the proof of the death of the insured, and that the, defendant’s attorney had this copy in court during the trial of the case below; that the plaintiff offered to put the same in evidence, if the defendant would permit her to do so without objection, or to permit the defendant to put the same in evidence without objection, but the defendant declined to put the same in ' evidence itself, or to permit the plaintiff to do so. W. A. Boyce, one of the plaintiff’s attorneys, testified in her behalf, and on cross examination was shown the copy of the findings of the coroner’s jury and admitted that it was one of the papers which he sent with the proof of death to'the defendant, whereupon he was interrogated by the defendant as follows :
“Q. It purports to be a copy of the findings of the coroner’s jury, does it not!
A. Something of that purport.
Q. Wherein they reported that the cause of this man’s death was insanity ?
A. Yes sir; precisely.”
There was no other evidence excepting as above stated tending to show the circumstances attending the death of the insured or the cause of his death. The defendant introduced no evidence but at the close of plaintiff’s case rested and moved the *228'Court to direct a verdict in its behalf on the ground that the ■plaintiff’s case showed that the insured committed suicide, or died by his own hand, sane or insane, and that the Coinpany was not liable by virtue of the exception quoted.
• It is not necessary for ns to decide as to the admissibility of the finding of the coroner’s jury, either alone or as a part of the proof of death, as that question is not raised by either, side. As .the case stood when this motion was made and when the case was disposed of by the Court below, there was no evidence tending to show that the insured committed suicide or died by his ■own hand, sane or insane. It is to be-assumed that the witness Boyce correctly stated the finding of the coroner’s jury as to the •cause of the death of the insured, otherwise the defendeut would have put in evidence the proof of death furnished, and which included a coj)y of this finding. If it were true “ that the cause •of the man’s death was insanity,” that fact had no tendency to prove that he committed suicide, or died by his own hand, sane •or insane. Insanity, as well as fever or any other disease, may <cause a natural death. Nothing appearing to the contrary, whether a man die from the effects of insanity or any other disease, the legal presumption is that he died a natural death from natural causes, and not from an act of self-destruction. A person is found dead; the presumption is that his death was natural or accidental. The mere fact of death in an unknown manner creates no legal presumption of suicide or the taking of one’s life by his-own hand or act. Upon evenly balanced testimony, the law assumes innocence rather than crime. Laws. Presump. Ev. 192; May on Ins. (2d Ed.) s. 325; Mallory v. Travelers’ Ins. Co. 47 N. Y. 52, (7 Am. Rep. 410); Cronkhite v. Travelers’ Ins. Co. 75 Wis. 116, (17 Am. St. Rep. 184); Freeman v. Travelers’ Ins. Co. 144 Mass. 572, (4 N. E. R. 621).
Travelers’ Ins. Co. v. McConkey, 127 U. S. 661, (L. Ed. Book 32, 308), was an action upon an accident policy of insurance. The defence was: (1) That the death of the insured was caused *229by suicide; (2) That it was caused by intentional injuries inflicted either by the insured or by some other person. The Court below instructed the jury that, “ it is manifest that self-destruction cannot be presumed. So strong is the instinctive love of life in the human breast and so uniform the efforts of men to preserve their existence that suicide cannot be presumed. The plaintiff is therefore entitled to recover unless the defendant has by competent evidence overcome this presumption and satisfied the jury by a preponderance of evidence that the injuries which caused the death of the insured were intentional on his part. The presumption is that the death was not voluntary; and the defendant, in order to sustain the issue of suicide on his part, must overcome this presumption and satisfy the jury that the death was voluntary.” The H. S. Supreme Court by Harlan, J., on this question, say. “In respect to the issue as to suicide, the Court instructed the jury that s,elf-destruction was not to be presumed. In Mallory v. Travelers' Ins. Co. 47 N.Y. 52 — which was a suit upon an accident policy, — it appeared that the death was caused by accidental injury or by the suicidal act of the deceased. But,’ the court properly said, ‘ the presumption is against the latter. It is contrary to the general conduct of mankind; it shows gross moral turpitude in a sane person.’ Did the court err in saying to the jury that, upon the issue as to suicide, the law was for the plaintiff, unless that presumption was overcome by competent evidence? This question must be answered in the negative. The condition that direct and positive proof must be made of death having been caused by external, violent, and accidental means, did not deprive the plaintiff, when making such, proof, of the benefit of the rules of law established for the guidance of courts and juries in the investigation and determination of facts.” The ease being barren of any evidence tending to show that the insured took his own life, and the presumption of law being to the contrary on the facts shown, the court below properly denied the defendant’s motion to have a verdict directed for it.
*230There being no evidence tending to show self-destruction by the insured, there is no occasion to pass upon the legal effect of this condition in the policy as affecting the right of recovery in a case where the insured, being sane or insane, destroys his own life. '
2. The plaintiff also moved the court to direct a verdict for her for the full amount of the policy, which motion the court denied and directed a verdict for her for the amount of the net premiums received by the defendant without interest. In this there was error. The defendant by its motion for a verdict on the evidence introduced by the plaintiff, admitted not only the testimony to be true, but also every conclusion which a jrnry might fairly or reasonably infer therefrom. Parks v. Ross, 11 Howard (U. S.) 372, (L. Ed. Book 13, 730). After its motion was overruled, the defendant did not then ask to go to the jury on any question raised by the evidence, but elected to stand upon its motion for a verdict and its exception to the ruling of the court denying it. As the case then stood, the undisputed evidence clearly established the right of the plaintiff to recover the full amount of the policy, and a v-erdict to that effect should have been directed for her. There was no conflict of evidence, and it, with the inference of law arising therefrom, directly proved the facts in issue. Lindsay v. Lindsay, 11 Vt. 621; Wilder v. Wheeldon, 56 Vt. 344; Noyes v. Rockwood, 56 Vt. 647; St. Johnsbury v. Thompson, 59 Vt. 300; Latremouille v. Bennington & Rutland Ry. Co., 63 Vt. 336.

Judgment reversed and cause remanded for new trial.